COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-15-00304-CV


IN THE INTEREST OF B.M., A
CHILD


                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-100933-14

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      Appellant T.M. appeals the trial court’s judgment terminating her parental

rights to her son, B.M. 2 After a bench trial, the trial court found that clear and

convincing evidence 3 had established that T.M. knowingly placed or knowingly


      1
       See Tex. R. App. P. 47.4.
      2
       To protect B.M.’s anonymity, we use initials only. See Tex. Fam. Code
Ann. § 109.002(d) (West 2014); Tex. R. App. P. 9.8(b)(2). The trial court also
terminated the parental rights of B.M.’s father, but he did not appeal.
      3
        Among other facts, the evidence showed that T.M. has a history of using
illegal drugs, that B.M. tested positive for marijuana after residing with T.M., that
allowed B.M. to remain in conditions or surroundings that endangered his

physical or emotional well-being, engaged in conduct or knowingly placed B.M.

with persons who engaged in conduct that endangered his physical or emotional

well-being, and failed to comply with the provisions of a court order that

established the actions necessary for her to obtain B.M.’s return. See Tex. Fam.

Code Ann. § 161.001(b)(1)(D), (E), (O) (West Supp. 2015). The trial court also

found by clear and convincing evidence that termination of T.M.’s parental rights

is in B.M.’s best interest. See id. § 161.001(b)(2).

      T.M.’s court-appointed appellate counsel has filed a motion to withdraw

and an Anders brief in support, stating that after diligently reviewing the record,

he believes that this appeal is frivolous. See Anders v. California, 386 U.S. 738,

744–45, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–

77 (Tex. App.—Fort Worth 2003, no pet.) (holding that Anders procedures apply

in parental termination cases). T.M.’s appointed appellate counsel’s brief meets

the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds of error to be advanced

on appeal.    Although given the opportunity, T.M. did not file a response to

the Anders brief.




T.M. has had her parental rights to several prior children terminated, that T.M. did
not complete various court-ordered services, and that B.M. was residing with a
foster family who desired to adopt him.


                                          2
      As the reviewing appellate court, we must independently examine the

record to decide whether counsel is correct in determining that T.M.’s appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009, no pet.). Having

carefully reviewed the record and counsel’s Anders brief, we agree with counsel

that T.M.’s appeal is frivolous. See K.R.C., 346 S.W.3d at 619. We find nothing

in the record that might arguably support the appeal. See In re D.D., 279 S.W.3d
849, 850 (Tex. App.—Dallas 2009, pet. denied). Accordingly, we grant T.M.’s

appellate counsel’s motion to withdraw and affirm the trial court’s judgment.


                                                   /s/ Terrie Livingston

                                                   TERRIE LIVINGSTON
                                                   CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DELIVERED: February 18, 2016




                                        3